 

Exhibit 10.15

 

 2014 Omnibus Incentive Plan
PERFORMANCE RESTRICTED Stock Award Agreement

THIS PERFORMANCE RESTRICTED STOCK AWARD AGREEMENT (this “Agreement”), dated as
of [________] (the “Date of Grant”), is made by and between National Bank
Holdings Corporation, a Delaware corporation (“NBHC”), and
[________] (“Participant”).    Capitalized terms used herein without definition
have the meanings ascribed to such terms in the National Bank Holdings
Corporation 2014 Omnibus Incentive Plan (the “Plan”).

WHEREAS, NBHC has adopted the Plan to provide NBHC officers, employees,
directors, and consultants an opportunity to participate in NBHC’s future
performance and align the interests of such officers, employees, directors, and
consultants with those of the shareholders of NBHC; and

WHEREAS, the Committee has determined that it would be in the best interests of
NBHC and its shareholders to grant Participant shares of performance vesting
Restricted Stock on the terms and subject to the conditions set forth in this
Agreement and the Plan.

NOW THEREFORE, in consideration of the premises and the covenants of the parties
contained in this Agreement, and for other good and valuable consideration, the
receipt of which is hereby acknowledged, the parties hereto, for themselves,
their successors and assigns, hereby agree as follows:

1. Grant of Performance Restricted Stock Award.

(a)



Grant.  NBHC hereby grants to Participant an award of performance-vesting
Restricted Stock (the “Restricted Stock”) in respect of [___] Shares (the
“Shares”), on the terms and subject to the conditions set forth in this
Agreement and as otherwise provided in the Plan.

(b)



Incorporation by Reference, Etc.  The provisions of the Plan are hereby
incorporated herein by reference.  Except as otherwise expressly set forth
herein, this Agreement shall be construed in accordance with the provisions of
the Plan.

2. Vesting.

(a)



General.  Except as may otherwise be provided herein, subject to Participant’s
continued employment, the Restricted Stock shall vest and become nonforfeitable
upon the later of (i) the third anniversary of the Date of Grant (the “Service
Condition”) and (ii) the Stock Price (as defined in Section 2(b) below) of a
Share equaling or exceeding [___] per Share (“Stock Price Goal”) prior to the
fifth anniversary of the Date of Grant (the “Performance Condition”).

(b)



Determination of Stock Price. The “Stock Price” for purposes of determining
whether the Restricted Stock vests shall be determined based on the average
closing price of the Shares on the Applicable Exchange for any consecutive
30-day trading period prior to the fifth anniversary of the Date of Grant. For
the avoidance of doubt, once

 

--------------------------------------------------------------------------------

 



the Stock Price Goal has been achieved, there is no requirement that the Stock
Price be maintained for any period following the date of the achievement of the
Stock Price Goal to satisfy the Performance Condition.

(c)



Change in Control. 

(i)



If, in connection with a Change in Control, Participant is provided with a
Replacement Award (as defined below) and within two years following such Change
in Control, Participant incurs a Termination of Employment without Cause, due to
Participant’s resignation with Good Reason or due to Participant’s death or
Disability, the restrictions applicable to the Replacement Award shall lapse and
such Replacement Award shall become free of all restrictions as if the Service
Condition and the Performance Condition had been achieved and become fully
vested and transferable, notwithstanding anything contained in the Plan or the
this Agreement.  If Participant is not provided with a Replacement Award in
connection with a Change in Control, the Restricted Stock will vest in
accordance with Section  2(c)(ii) below.

(ii)



Notwithstanding anything in the Plan or otherwise set forth in this Agreement to
the contrary, upon the occurrence of a Change in Control, all restrictions on
the Restricted Stock shall immediately lapse and the Restricted Stock shall be
fully vested, except to the extent that another award meeting the requirements
of this Section 2(c)(ii) is provided to Participant to replace the Restricted
Stock award (an award meeting the requirements of this Section 2(c)(ii), a
“Replacement Award”).  An award shall meet the requirements of this
Section 2(c)(ii) (and hence, qualify as a Replacement Award) if: (A) it is a
restricted publicly traded equity security of NBHC or the surviving
corporation or the ultimate parent of the applicable entity following the Change
in Control, (B) it has a fair market value at least equal to the value of the
Restricted Stock as of the date of the Change in Control, (C) it contains terms
relating to vesting (including with respect to Termination of Employment) that
are substantially identical to the terms set forth in this Agreement, and
(D) its other terms and conditions are not less favorable to Participant than
the terms and conditions set forth in this Agreement or in the Plan (including
provisions that apply in the event of a subsequent Change in Control) as of the
date in the Change in Control.  Without limiting the generality of the
foregoing, a Replacement Award may take the form of a continuation of the
Restricted Stock award granted hereunder if the requirements of the preceding
sentence are satisfied.  If a Replacement Award is granted, the Restricted Stock
shall not vest upon a Change in Control.  The determination of whether the
conditions of this Section 2(c)(ii) are satisfied shall be made by NBHC’s
Compensation Committee, as constituted immediately prior to the Change in
Control, in its sole discretion.    

(d)



Other Terminations of Employment.  Except as provided in the immediately
following sentence, if Participant incurs a Termination of Employment prior to a
Change in Control or under circumstances other than those set forth in
Section ‎2(c)(i) as applicable to a Replacement Award, any unvested Restricted
Stock or Replacement Award, as applicable, shall be forfeited by Participant
without consideration, effective



--------------------------------------------------------------------------------

 



as of the date of Termination of Employment (the “Termination
Date”).  Notwithstanding the foregoing, in the event that, prior to a Change in
Control, Participant incurs a Termination of Employment without Cause, for Good
Reason or due to Participant’s death or Disability, any remaining Service
Condition on the unvested Restricted Stock shall be deemed to have been
satisfied and the Restricted Stock shall vest to the extent the Performance
Condition has been satisfied as of the Termination Date or is satisfied during
the period beginning on the Termination Date and ending on the earlier of the
first anniversary of the Termination Date and the fifth anniversary of the Date
of Grant.

(e)



Expiration of Restricted Stock. Restricted Stock that is unvested on the fifth
anniversary of the Date of Grant shall be forfeited by Participant for no
consideration.

3. Tax Withholding.  NBHC shall reasonably determine the amount of any federal,
state, local, or other income, employment, or other taxes that NBHC or any of
its Subsidiaries may reasonably be obligated to withhold with respect to the
grant, vesting, settlement, or other event with respect to the Restricted
Stock.  NBHC’s obligation to deliver any certificates evidencing the Restricted
Stock (or to make a book-entry or other electronic notation indicating ownership
of such Shares), or otherwise remove the restrictive notations or legends on
such Shares or certificates that refer to nontransferability as set forth in
Section 5, is subject to the condition precedent that Participant either pay or
provide for the amount of any such withholding obligations in such manner as may
be authorized by the Committee or as may otherwise be permitted under
Section 14(d) of the Plan.

4. Dividend and Voting Rights.  After the Grant Date of Grant, Participant shall
be the record owner of the Restricted Stock unless and until such Shares are
forfeited pursuant to Participant’s Termination of Employment or sold or
otherwise disposed of, and as record owner shall be entitled to all rights of a
common shareholder of NBHC, including, without limitation, voting rights, if
any, with respect to the Restricted Stock; provided that (x) any cash or in-kind
dividends paid with respect to unvested Restricted Stock shall be withheld by
NBHC and shall be paid to Participant, without interest, only when, and if, such
Restricted Stock becomes vested and (y) the Restricted Stock shall be subject to
the limitations on transfer and encumbrance set forth in this Agreement and the
Plan.

5. Non-Transferability.  The Restricted Stock may not, at any time prior to
becoming vested, be assigned, alienated, pledged, attached, sold or otherwise
transferred or encumbered by Participant other than by will or by the laws of
descent and distribution, and any such purported assignment, alienation, pledge,
attachment, sale, transfer or encumbrance shall be void and unenforceable
against NBHC, its Subsidiaries and its Affiliates; provided that the designation
of a beneficiary shall not constitute an assignment, alienation, pledge,
attachment, sale, transfer or encumbrance.  The Restricted Stock shall be
subject to the restrictions set forth in the Plan and this Agreement.

6. Issuance of Restricted Stock.  The Restricted Stock shall be issued by NBHC
and shall be registered in Participant’s name on the stock transfer books of
NBHC promptly after the date hereof. Any certificates representing Restricted
Stock shall remain in the physical custody of NBHC or its designee at all times
prior to the date on which the Restricted Stock vests.  Any certificates
representing Restricted Stock shall have affixed thereto a legend in
substantially the

3

--------------------------------------------------------------------------------

 



following form, in addition to any other legends that may be required under
federal or state securities laws: 

Transfer of this certificate and the shares represented hereby is restricted
pursuant to the terms of the National Bank Holdings Corporation 2014 Omnibus
Incentive Plan and a Performance Restricted Stock Award Agreement, dated as of
[________], between National Bank Holdings Corporation and [________].  A copy
of such Agreement is on file at the offices of National Bank Holdings
Corporation.

As soon as practicable following the vesting of the Restricted Stock, NBHC shall
ensure that its stock transfer books reflect the vesting. If certificates for
the Restricted Stock exist, such certificates for such vested Restricted Stock
shall be delivered to Participant or to Participant’s legal representative along
with the stock powers relating thereto.

7. Adjustment.  In the event of any event described in Section 3(h) of the Plan
occurring after the Date of Grant, the adjustment provisions as provided for
under Section 3(h) of the Plan shall apply to the Restricted Stock, both with
respect to the amount of Shares and with respect to the Stock Price Goal set
forth in Section 2 of this Agreement.

8.



Certain Definitions and Administration.

(a)



Termination with Cause.  Unless otherwise provided under the termination with
“cause” provisions of an Individual Agreement, to invoke a termination with
Cause, NBHC must provide written notice to Participant of the existence of such
grounds within 30 days following NBHC’s knowledge of the existence of such
grounds, specifying in reasonable detail the grounds constituting Cause, and,
with respect to the grounds enumerated in clauses (A), (C), (D), and (E) in the
definition of Cause in the Plan, Participant shall have 30 days following
receipt of such written notice during which he or she may remedy the ground if
such ground is reasonably subject to cure as determined by NBHC. 

(b)



“Good Reason” shall have the meaning given to such term in an Individual
Agreement, or if there is no such Individual Agreement or if it does not define
Good Reason, then, Good Reason shall mean the occurrence of the following,  in
the absence of Participant’s written consent:

(i)



a material diminution in Participant’s annual base salary from that in effect
immediately prior to a Change in Control; or

(ii)



the assignment to Participant of any duties materially inconsistent with
Participant’s positions (including status, offices, titles, and reporting
requirements), authority, duties, or responsibilities, or any other action by
NBHC that results in a material diminution in such positions, authority, duties,
or responsibilities, in each case, from those in effect immediately prior to a
Change in Control;

provided that, in each case, (A) Participant provides written notice to NBHC of
the existence of one or more of the conditions described in clauses (i) through
(ii) within



--------------------------------------------------------------------------------

 



30 days following Participant’s knowledge of the initial existence of such
condition or conditions, specifying in reasonable detail the conditions
constituting Good Reason;  (B) NBHC and its Affiliates fail to cure such event
or condition within 30 days following the receipt of such notice; and
(C) Participant incurs a Termination of Employment within 30 days following the
expiration of such cure period.

9. Forfeiture.   Participant agrees that, notwithstanding any other provision of
any agreement to which he or she is subject with NBHC or NBH Bank (collectively,
the “Company”), and in addition to and not in contravention of any clawback
provision or policy applicable to Participant as in effect from time to
time (including any clawback policies or provisions implemented pursuant to
Section 954 of the Dodd-Frank Wall  Street Reform and Consumer Protection Act or
other applicable law):

(a)



If the Company is required to prepare an accounting restatement due to material
noncompliance of the Company as a result of Participant’s misconduct in
connection with any financial reporting requirement under the federal securities
laws, the Committee may require Participant to forfeit unvested Restricted
Stock, and/or to reimburse the Company for all amounts received under this
Agreement from the Company during the 12-month period following the first public
issuance or filing with the Securities and Exchange Commission (whichever first
occurs) of the financial document embodying such financial reporting
requirement; and any amounts received with respect to, or amounts realized from
the vesting of Restricted Stock or the subsequent sale of Shares or the
cancellation of the Restricted Stock during that 12 month period;

(b)



If the Committee shall determine that Participant has engaged in a serious
breach of conduct, the Committee may require Participant to forfeit unvested
Restricted Stock, may terminate this Agreement and/or require Participant to
repay any amounts realized upon the vesting of Restricted Stock or on the
subsequent sale of the shares of common stock that were granted as Restricted
Stock or the cancellation of shares relating to Restricted Stock;  and

(c)



If Participant is found guilty of misconduct by any judicial or administrative
authority in connection with any (i) formal investigation by the Securities and
Exchange Commission or (ii) other federal or state regulatory investigation, the
Committee may require Participant to forfeit unvested Restricted Stock and/or
may require the repayment of any amounts realized upon the vesting of Restricted
Stock or on the subsequent sale of the shares of common stock that were granted
as Restricted Stock or the cancellation of shares relating to Restricted Stock
without regard to the timing of the determination of misconduct in relation to
the timing of the vesting or sale of the award.

The foregoing provisions of this Section 9 shall cease to apply following a
Change in Control, except as otherwise required by applicable law.

10. Compliance with Legal Requirements.  The grant of the Restricted Stock and
any other obligations of NBHC under this Agreement shall be subject to all
applicable federal and state laws, rules, and regulations and to such approvals
by any regulatory or governmental agency as

5

--------------------------------------------------------------------------------

 



may be required.  The Committee, in its sole discretion, may postpone the
issuance or delivery of Shares as the Committee may consider appropriate and may
require Participant to make such representations and furnish such information as
it may consider appropriate in connection with the issuance or delivery of
Shares in compliance with applicable laws, rules, and regulations.

11. Miscellaneous.

(a)



Confidentiality of this Agreement.  Participant agrees to keep confidential the
terms of this Agreement, unless and until such terms have been disclosed
publicly other than through a breach by Participant of this covenant.  This
provision does not prohibit Participant from providing this information on a
confidential and privileged basis to Participant’s attorneys or accountants for
purposes of obtaining legal or tax advice or as otherwise required by law.

(b)



Restrictive Covenants.  The grant and vesting of the Restricted Stock pursuant
to this Agreement shall be in partial consideration for, and subject to
Participant’s continued compliance with, any restrictive covenants set forth in
an Individual Agreement.

(c)



Section 409A of the Code.  It is intended that the Awards granted pursuant to
this Agreement and the provisions of this Agreement be exempt from or comply
with Section 409A of the Code, and all provisions of this Agreement shall be
construed and interpreted in a manner consistent with Section 11(e) of the Plan
and the requirements for avoiding taxes or penalties under Section 409A of the
Code.

(d)



Waiver and Amendment.  The Committee may waive any conditions or rights under,
or amend any terms of, this Agreement and the Restricted Stock granted
hereunder; provided that any such waiver or amendment that would impair the
rights of any Participant or any holder or beneficiary of any Restricted Stock
heretofore granted shall not to that extent be effective without the consent of
Participant.  No waiver of any right hereunder by any party shall operate as a
waiver of any other right, or as a waiver of the same right with respect to any
subsequent occasion for its exercise, or as a waiver of any right to
damages.  No waiver by any party of any breach of this Agreement shall be held
to constitute a waiver of any other breach or a waiver of the continuation of
the same breach.

(e)



Notices.  All notices, demands and other communications provided for or
permitted hereunder shall be made in writing and shall be by registered or
certified first-class mail, return receipt requested, facsimile, courier service
or personal delivery:

if to NBHC to:
National Bank Holdings Corporation
7800 East Orchard Road, Suite 300
Greenwood Village, CO 80111
Facsimile:  (855) 576-3479
Attention:  General Counsel

if to Participant:  at the address last on the records of NBHC.





--------------------------------------------------------------------------------

 



All such notices, demands and other communications shall be deemed to have been
duly given (i) when delivered by hand, if personally delivered; (ii) when
delivered by courier, if delivered by commercial courier service; (iii) five
business days after being deposited in the mail, postage prepaid, if mailed; and
(iv) when receipt is mechanically acknowledged, if by facsimile.

(f) Severability.  The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, and each other provision of this Agreement shall be severable
and enforceable to the extent permitted by law.

(g) No Rights to Service.  Nothing contained in this Agreement shall be
construed as giving Participant any right to be retained, in any position, as an
employee, consultant, or director of NBHC or its Affiliates or shall interfere
with or restrict in any way the right of NBHC or its Affiliates, which is hereby
expressly reserved, to remove, terminate, or discharge Participant at any time
for any reason whatsoever.

(h) Beneficiary.  Participant may file with NBHC a written designation of a
beneficiary on such form as may be prescribed by the Committee and may, from
time to time, change or revoke such designation by filing a new designation with
NBHC.  The last such designation received by NBHC shall be controlling;
provided,  however, that no designation, or change or revocation thereof, shall
be effective unless received by NBHC prior to Participant’s death, and in no
event shall it be effective as of a date prior to such receipt.  If no
beneficiary designation is filed by Participant, the beneficiary shall be deemed
to be his or her spouse or, if Participant is unmarried at the time of death,
his or her estate.

(i) Successors.  The terms of this Agreement shall be binding upon and inure to
the benefit of NBHC, its successors and assigns, and of Participant and the
beneficiaries, executors, administrators, heirs and successors of Participant.

(j) Entire Agreement.  This Agreement and the Plan contain the entire agreement
and understanding of the parties hereto with respect to the subject matter
contained herein and supersede all prior communications, representations and
negotiations with respect thereto.

(k) Bound by the Plan.  By signing this Agreement, Participant acknowledges that
he or she has received a copy of the Plan and has had an opportunity to review
the Plan and agrees to be bound by all the terms and provisions of the Plan.

(l) Governing Law.  This Agreement shall be construed and interpreted in
accordance with the internal laws of the State of Delaware without regard to
principles of conflicts of law thereof, or principles of conflicts of laws of
any other jurisdiction that could cause the application of the laws of any
jurisdiction other than the State of Delaware.

(m) Headings.  The headings of the Sections of this Agreement are provided for
convenience only and are not to serve as a basis for interpretation or
construction, and shall not constitute a part, of this Agreement.



7

--------------------------------------------------------------------------------

 



(n) Counterparts.  This Agreement may be signed in two or more counterparts,
each of which shall be deemed to be an original, but all of which together shall
constitute one and the same instrument.

[Signature Page Follows]

 





--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

NATIONAL BANK HOLDINGS CORPORATION

 

 

By: _____________________________________
      Name:

      Title:

 

 

By: _____________________________________
      Name:

      Title:

 

 

PARTICIPANT

 

 

_________________________________________
[Participant] 

 

[Signature Page to Performance Restricted Stock Award Agreement]

 

 

--------------------------------------------------------------------------------